Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s RCE filed on May 16, 2022. Claims 1 and 3-6 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the final rejection of the last Office Action is persuasive, and the final rejection is withdrawn. 

Reasons for allowance
4.	Claims 1 and 3-6 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Hiruta et al, US 2018/0330804, in view of Beong et al, KR 2018-0016026 A, hereinafter referred to as Hiruta and Beong respectively.

6.	Regarding independent claim 1, Hiruta discloses receiving, via the communication unit, predetermined user information on biological information of a user in a vehicle in which the user rides, the user information being obtained via a sensor in the vehicle and transmitted from the vehicle; estimating a health condition of the user based on the user information; extracting distribution information which is information, among the service information, judged to match the user based on the user's health condition, and which is information about the facility as a medical facility according to the health condition or/and information about the facility as a predetermined store which sells goods according to the user's health condition.

7.	Beong teaches information transmitted from a facility.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

An information processing device including a controller comprising at least one processor configured to execute: receiving, via a communication unit, predetermined service information transmitted from a facility-side terminal operated by a user at a facility and including an advertisement of the facility input by the user on the facility-side terminal; receiving, via the communication unit, a current position of the vehicle obtained via a GPS receiver in the vehicle and transmitted from the vehicle; selecting, based on position information of the vehicle including the current position of the vehicle thus received, information about the medical facility or/and the predetermined store existing within an area within a predetermined distance from the current position of the vehicle as information to be actually distributed to the user from among the distribution information thus extracted; and -2-Application No. 16/581,835 providing the information thus selected to the user, by transmitting the selected distribution information to an on-board device of the vehicle, wherein the distribution information thus extracted and the distribution information thus selected include the advertisement of the medical facility or/and the advertisement of the predetermined store.

9.	Claims 3 and 6 depend from claim 1 and are therefore allowable.

10.	Independent claims 4-5 contain similar limitations as independent claim 1 and are therefore allowable for the same reasons as claim 1.

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665